UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 05-7326




In Re:   ANTHONY ANDREWS,




                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                     (CR-01-27-F; CA-02-44-7-F)


Submitted:   December 21, 2005            Decided:   January 20, 2006


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Andrews, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony Andrews petitions for writ of mandamus. He seeks

an order from this court removing the assigned district court judge

from all post-conviction proceedings pursued by Andrews in the

district court.

          Mandamus   is   a   drastic    remedy   to   be   used   only   in

extraordinary circumstances.     Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).     Mandamus relief is available only when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.            In re Catawba Indian

Tribe, 973 F.2d 1133, 1136 (4th Cir. 1992).            The party seeking

mandamus relief bears the heavy burden of showing he has no other

adequate means to obtain the relief sought and that his entitlement

to relief is “clear and indisputable.”            Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).

          Andrews fails to demonstrate he has no other adequate

means to obtain the relief sought or that he is entitled to such

relief.   Therefore, although we grant leave to proceed in forma

pauperis and the motion to supplement, we deny the motions for

abeyance as moot, deny the motion to file an oversized mandamus

petition as moot, and deny the petition for mandamus.




                                 - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -